Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered October 10, 2007 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition.
Petitioner commenced this CPLR article 78 proceeding challenging an April 2006 determination of the Board of Parole which denied his request for parole release. Supreme Court granted respondent’s motion to dismiss the petition as moot and petitioner now appeals.
The Attorney General has advised this Court that petitioner reappeared before the Board in March 2008 and was again denied parole release and ordered held for an additional 24 months. As such, this appeal must be dismissed as moot (see *1072Matter of Lebron v Travis, 47 AD3d 1142 [2008], lv denied 10 NY3d 707 [2008]; Matter of Malangone v Dennison, 46 AD3d 1155 [2007]). Furthermore, contrary to petitioner’s contention, the circumstances presented here do not implicate an exception to the mootness doctrine.
Mercure, J.E, Carpinello, Lahtinen, Kane and Kavanágh, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.